Order unanimously reversed, without costs, and matter remitted to Supreme Court, Niagara County, for further proceedings in accordance with the following Memorandum: The Niagara 'County Water District is the owner of 4,250 feet of 10-inch water line which is assessed on the assessment rolls of the City of Lockport. This proceeding raises the question of the taxability of that water line. In Matter of Onondaga Coimty Water Hist. v. Board of Assessors (55 Misc 2d 481, affd. 30 A D 2d 643, mot. for lv. to app. den. 22 N Y 2d 645) it was held that an exemption from taxation pursuant to section 272 of the County Law, extended *1005to those improvements made by a County Water District when the improvements are located within the boundaries of the district. The petition and answer present an undetermined issue whether the petitioner’s water line is located within the boundaries of the Water District. We must, therefore, remit the matter for determination of this critical issue. If the court should find that the water line is located within the district boundaries, then it should also determine whether it is an improvement and therefore exempt from taxation under section 272 of the County Law. In view of the undecided issue concerning location, we did not reach the question whether the water line is an improvement. Finally, matters set out in the briefs and urged upon oral argument but not properly presented by the record may not he considered by this court. (Hayes v. Haj, 246 App. Div. 568.) (Appeal from order of Niagara Special Term, canceling assessment of taxes.) Present—'Del Vecehio, J. P., Marsh, Gabrielli, Bastow and Henry, JJ.